Detailed Action 
1. 	This office action is in response to the communicated dated 25 January 2021 concerning application number 16/389,359 effectively filed on 19 April 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 1-5 and 7-12 are pending, of which claims 1, 7, and 12 have been currently amended; claim 6 has been canceled; and claims 1-5 and 7-12 are under consideration for patentability. 

Response to Arguments
4. 	Applicant's arguments dated 25 January 2021 have been fully considered but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims. 
	The Examiner has addressed the amended claims within the updated text below. 

Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. 	Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said calibration data" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted claim 7 to be dependent upon claim 2 which recites “calibration data.” The Examiner suggests amending claim 7 to be dependent upon claim 2 to overcome this rejection. 
Claim 12 recites the limitation "said calibration data" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted claim 12 to be dependent upon claim 2 which recites “calibration data.” The Examiner suggests amending claim 12 to be dependent upon claim 2 to overcome this rejection. 

Claim Rejections - 35 USC § 103
7. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8. 	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hipsley (US 2014/0316388 A1, referred to herein as “Hipsley-388”) in view of Kasamatsu et al. (US 2017/0100041 A1).
Regarding claim 1, Hipsley-388 teaches a system for use in performing an intraocular procedure for treating an eye condition ([0189]), said system comprising: 
an excimer laser source for generating laser energy to be provided to an excimer laser probe (excimer laser is delivered from laser system 102 through delivery fiber 120 to probe or hand piece 130 [0059-0061, FIG. 1]); and 
a laser management system comprising a hardware processor coupled to non-transitory, computer-readable memory containing instructions executable by said processor to cause said laser management system to (computer processor for laser control [0166, 0187]):
upon the instance of connecting the excimer laser probe to the laser source (hand piece or probe 130 is connected to the laser source [0059]), automatically receive and analyze data associated with a laser probe coupled to said excimer laser source (hand piece or probe 130 communicates with laser control system 102 [0083]), said data comprising at least a diameter of a fiber optic core of said laser probe (fiber optic core diameter range for laser beam [0081]);
automatically fine tune and adjust laser energy output from said excimer laser source to said excimer laser probe based on said analysis to thereby maintain resulting 
Hipsley-388 does not explicitly teach a plurality of single use, disposable laser probes coupleable, one at a time to said excimer laser source. 
The prior art by Kasamatsu is analogous to Hipsley-388, as they both teach lasers for medical applications. 
Kasamatsu teaches a plurality of laser probes that are coupleable, one at a time to said laser source ([0078]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Hipsley-388’s excimer laser system with a plurality of probes, as taught by Kasamatsu. The benefit of this modification will provide different variations of probe sizes based on the user’s .

9. 	Claims 2-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hipsley-388 in view of Kasamatsu et al. and further in view of Hipsley (US 2019/0105200 A1, referred to herein as “Hipsley-200”).
Regarding claim 2, Hipsley-388 in view of Kasamatsu suggests the system of claim 1. Hipsley-388 and Kasamatsu do not explicitly teach wherein said wherein said analysis comprises correlating said fiber optic core data with calibration data stored in a database.
The prior art by Hipsley-200 is analogous to the primary reference by Hipsley-388, as both of the references focus on medical lasers. 
Hipsley-200 teaches wherein said analysis comprises correlating said fiber optic core data with calibration data stored in a database (calibration data based on laser beam delivery parameters [0568]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the laser settings suggested by Hipsley-388 in view of Kasamatsu to be stored in a database, as further taught by Hipsley-200. The benefit of adding the database will allow for saving custom laser calibration settings. 

Regarding claim 4, Hipsley-200 teaches wherein said calibration data is stored in a local database ([0568]).
Regarding claim 5, Hipsley-200 teaches wherein said calibration data is stored in a remote database (paragraph [0568] describes the database having online communications to a server, while paragraph [0570] describes data exchange between the device and a computing device).  
Regarding claim 7, Hipsley-388 teaches wherein said calibration data comprises a range of diameters (fiber core diameter range from single mode to 600 microns diameter [0081]) and a range of respective laser energy output levels (biofeedback control loop for controlling laser energy output [0073]).
Regarding claim 8, Hipsley-388 teaches wherein said adjusted laser energy output results in transmission of an optimal level of laser energy to a target tissue for treatment thereof (biofeedback control loop which senses the tissue characteristics and modifies the laser’s energy for proper treatment [0073]).
Regarding claim 9, Hipsley-388 teaches wherein said intraocular procedure is a laser trabeculostomy (restoring the lost biomechanical properties of the connective tissue such as the trabecular meshwork [0054-0055]).
Regarding claim 10, Hipsley-388 teaches wherein said wherein said target tissue comprises at least one of a trabecular meshwork and Schlemm's canal ([0054]).
Regarding claim 11, Hipsley-388 teaches wherein said optimal level of laser energy transmitted to said target tissue has a wavelength of approximately 308 nm prima facie obvious. Therefore, it would have been obvious to a person having ordinary skill in the art to modify Hipsley-388’s laser to have an approximate wavelength of 308 nm (see MPEP 2144.05 Obviousness of Similar and Overlapping Ranges). 
Regarding claim 12, Hipsley-388 teaches wherein said calibration data comprises a plurality of sets of values, wherein each set of values comprises a laser energy output level from said excimer laser source (biofeedback loop for adjusting laser outputs [0073]), 
a corresponding diameter of a fiber optic core of a laser probe to receive said laser energy output level ([0081]), and 
a resulting wavelength value of laser radiation emitted from said laser probe ([0061]).
Regarding claim 13, Hipsley-200 teaches wherein said resulting wavelength value of laser radiation emitted from said laser probe is the same for each set of the plurality of sets of values (a desired wavelength can be selected when calibrating the laser’s settings [0422-0423, 0427]).
Regarding claim 14, Hipsley-388 teaches wherein said wavelength value is approximately 308 nm (wavelength range from 193 nm to 10,600 nm [0061]). Applicant’s claimed wavelength lies inside the wavelength range disclosed by Hipsley-388. The court states that a claimed range that “lies or overlaps within a prior art’s range” is considered prima facie obvious. Therefore, it would have been obvious to a 

Statement on Communication via Internet
10. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video 
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
11. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792